Exhibit 10.31

First Amendment to Office Lease

This First Amendment to Office Lease (the “Amendment”) is made and entered into
as of August     , 2012 (“Amendment Date”), by and between 150 SPEAR STREET,
LLC, a Delaware limited liability company (“Landlord”) and FORRESTER RESEARCH,
INC., a Delaware corporation (“Tenant”), with reference to the following facts.

Recitals

A. Landlord and Tenant entered into that certain Office Lease dated as of
November 24, 2010 (the “Lease”), for the leasing of certain premises located at
150 Spear Street, San Francisco, California (the “Building”), consisting of
approximately 15,560 rentable square feet known as Suite 1100 (the “Original
Premises”), as such Original Premises are more fully described in the Lease.

B. Landlord and Tenant now wish to amend the Lease to provide for, among other
things, (i) the expansion of the Original Premises; and (ii) certain other
modifications to the Lease, all upon and subject to each of the terms,
conditions, and provisions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.

2. Rentable Area of the Premises: From and after the “Expansion Space
Commencement Date”, as hereinafter defined, the Premises shall be expanded to
include Suite 1050 of the Building (the “Expansion Space”) consisting of
approximately 3,476 rentable square feet of office space located on the tenth
(10th) floor of the Building as shown on Exhibit A attached hereto and made a
part hereof. From and after the Expansion Space Commencement Date, all
references in the Lease to the “Premises” shall mean and refer to the Original
Premises and the Expansion Space, collectively. Except as specifically set forth
in the Lease and in the Tenant Work Letter attached hereto as Exhibit B (the
“Tenant Work Letter”), and made a part hereof, Landlord shall not be obligated
to provide or pay for any improvement work or services related to the
improvement of the Expansion Space and Tenant shall accept the Expansion Space
in its “AS-IS” condition. Landlord shall permit Tenant to access and enter the
Expansion Space November 1, 2012 (as the same may be delayed in accordance with
this Section 2, the “Early Entry Date”), solely for purposes of installing the
Tenant Improvements (as such term is defined in Section 2.1 of the Tenant Work
Letter). In no event may Tenant conduct its business or operations from the
Expansion Space until the Expansion Space Commencement Date. Such limited
purpose entry and use of the Expansion Space by Tenant shall be at Tenant’s sole
risk and shall also be subject to all of the provisions of the Lease including,
but not limited to, the requirement to obtain the insurance required pursuant to
the Lease and to deliver insurance certificates as required herein, and to pay
for all utilities consumed in the Expansion Space on and after the Early Entry
Date. Notwithstanding the immediately preceding sentence, Tenant shall not be
required to pay Rent (other than any utilities costs incurred) prior to the
Expansion Space Commencement Date. In addition to the foregoing, Landlord shall
have the right to impose such additional conditions on Tenant’s early entry as
Landlord reasonably shall deem appropriate.

Tenant hereby acknowledges that the Expansion Space is presently being occupied
by Thomas, McNerney & Partners Mgt., LLC, a Delaware limited liability company
(the “Existing Tenant”). Landlord’s ability to permit Tenant to enter the
Expansion Space by the Early Entry Date is contingent

 

1



--------------------------------------------------------------------------------

upon the Existing Tenant vacating the Expansion Space and surrendering
possession thereof to Landlord by October 31, 2012. If Landlord cannot permit
Tenant to enter the Expansion Space on the Early Entry Date, Landlord shall
neither be subject to any liability nor shall the validity of the Lease be
affected but the Early Entry Date shall be changed to be the date on which
Tenant is actually permitted to enter the Expansion Space. Notwithstanding the
foregoing, if Landlord is unable to tender possession of the Expansion Space on
or before March 31, 2013 (which date shall be extended for the period of any
event of Force Majeure) (the “Delivery Termination Date”), then Tenant may
terminate this Amendment by delivering to Landlord a written termination notice
thereof prior to the earlier of (i) the date which is twenty (20) days following
the Delivery Termination Date or (ii) the date upon which Landlord tenders
possession of the Expansion Space to Tenant. Tenant’s termination notice
delivered pursuant to this Section 2 shall be effective thirty (30) days after
receipt thereof by Landlord; provided, however, Landlord may vitiate Tenant’s
termination notice provided to Landlord pursuant to this Section 2 by Landlord
tendering possession of the Expansion Space to Tenant prior to the effective
date of such termination notice, in which event Tenant’s termination notice
shall be null and void and of no further force or effect. The termination right
afforded to Tenant under this Section 2 shall be Tenant’s sole remedy for
Landlord’s failure to timely tender possession of the Expansion Space. Time is
of the essence for the delivery of Tenant’s termination notice under this
Section 2; accordingly, if Tenant fails to timely deliver any such notice,
Tenant’s right to terminate this Amendment under this Section 2 shall expire and
be of no further force or effect as of the date Tenant fails to timely deliver
such termination notice. If Tenant timely exercises its termination right as
provided herein, then this Amendment shall be null and void and of no further
force and effect but the Lease shall continue in full force and effect with
respect to the Original Premises.

3. Term: The Lease Term for the Expansion Space shall commence on the earlier
of: (a) the date Tenant commences business operations in the Expansion Space or;
(b) four (4) months from the Early Entry Date (the “Expansion Space Commencement
Date”) and, unless extended or earlier terminated in accordance with the terms
and conditions of the Lease, shall expire on June 30, 2016 (the “Expansion Space
Expiration Date”). Following the Expansion Space Commencement Date, Landlord and
Tenant shall execute a Confirmation of Term in the form as set forth in Exhibit
C attached to this Amendment, confirming the actual Expansion Space Commencement
Date.

4. Base Rent: Effective as of the Amendment Date, Section 4 of the Summary shall
be modified to provide that, Tenant shall continue to pay Rent for the Original
Premises pursuant to the schedule now in effect and, commencing on the Expansion
Space Commencement Date, shall additionally pay to Landlord monthly Base Rent
pertaining to the Expansion Space as follows:

 

Months of Term

   Annual
Base Rent      Monthly
Installment
of Base Rent      Annual
Rental Rate per
Rentable
Square Foot  

Expansion Space Commencement Date - Month 12

   $ 166,848.00       $ 13,904.00       $ 48.00   

Months 13 - 24

   $ 170,324.00       $ 14,193.67       $ 49.00   

Months 25 - 36

   $ 173,800.00       $ 14,483.33       $ 50.00   

Months 37 – Expansion Space Expiration Date

   $ 177,276.00       $ 14,773.00       $ 51.00   

5. Security Deposit: Effective as of the Amendment Date, Section 8 of the
Summary shall be modified so that the Security Deposit shall be Fourteen
Thousand Seven Hundred Seventy-three Dollars ($14,773.00). Landlord hereby
acknowledges and agrees that Tenant has previously paid the Security Deposit to
Landlord.

 

2



--------------------------------------------------------------------------------

6. Advance Rent: Concurrently with Tenant’s execution of this Amendment, Tenant
shall pay to Landlord the amount of $13,904.00, which shall represent Tenant’s
monthly installment of Base Rent first due and payable for the Expansion Space.

7. Base Year: Effective as of the Expansion Space Commencement Date, the
definition of “Base Year” as set forth in the Summary shall be modified to
provide that the Base Year for the Original Premises shall remain the Calendar
year 2011 and the Base Year for the Expansion Space shall be the Calendar year
2013.

8. Tenant’s Share: Effective as of the Expansion Space Commencement Date, the
definition of “Tenant’s Share” as set forth in the Summary shall be modified to
provide that the Tenant’s Share for the Original Premises shall remain 5.94% and
the Tenant’s Share for the Expansion Space shall be 1.33%.

9. Signage: As pertaining to the Expansion Space, Tenant shall have the right,
at Landlord’s sole cost and expense, to have its name displayed on the main
lobby directory and on the Building Directory located on the floor on which the
Expansion Space is located for purposes of identifying Tenant’s business.
Landlord shall also install a Tenant placard identifying Tenant’s name outside
of the Expansion Space. All signage shall conform to Landlord’s Building
Standard signage program. All costs for the initial strips and Tenant’s suite
identification signage shall be borne by Landlord and all costs for replacement,
additions or changes shall be borne by Tenant.

10. Insurance: Tenant shall deliver to Landlord, upon execution of this
Amendment, a certificate of insurance evidencing that the Expansion Space is
covered by Tenant’s insurance policies required to be carried by Tenant pursuant
to the Lease.

11. Tenant’s Representations and Warranties: Tenant hereby represents and
warrants to Landlord the following, each of which shall survive the execution of
this Amendment:

A. Tenant has not made any assignment, sublease, transfer, conveyance or other
disposition of the Lease, Tenant’s leasehold estate, the Premises, any other
rights, title, interest under or arising by virtue of the Lease, or of any
claim, demand, obligation, liability, action or cause of action arising from or
pursuant to the Lease or arising from any rights of possession arising under or
by virtue of the Lease or leasehold estate.

B. The person or entity executing this Amendment on behalf of Tenant has the
full right and authority to execute this Amendment on behalf of said party and
to bind said party without the consent or approval of any other person or
entity. Tenant has the full power, capacity, authority and legal right to
execute and deliver this Amendment.

C. Neither Landlord nor Tenant is in default in the performance of any covenant,
agreement or condition contained in the Lease and, to Tenant’s actual knowledge,
no event has occurred and no condition exists which, with the giving of notice
or the lapse of time, or both, would constitute a default by any party under the
Lease. To Tenant’s actual knowledge, Tenant has no defenses, counterclaims,
liens or claims of offset or credit under the Lease or against rents, or any
other claims against Landlord.

12. Brokers: Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment, excepting only Colliers International who is
representing Landlord, and Richards Barry Joyce & Partners in co-brokerage with
Cornish & Carey Commercial Newmark Knight Frank who is representing Tenant

 

3



--------------------------------------------------------------------------------

(collectively, the “Brokers”), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this Amendment. Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party. Tenant further represents and warrants to Landlord that
Tenant will not receive (i) any portion of any potential brokerage commission or
finder’s fee payable to the Brokers in connection with this Amendment, or
(ii) any other form of compensation or incentive from the Brokers with respect
to this transaction. Upon the full execution and delivery of this Amendment,
Landlord shall pay Richards Barry Joyce & Partners in co-brokerage with
Cornish & Carey Commercial Newmark Knight Frank a commission equal to $1.50 per
square foot per year, capped at $10.00 per square foot. No commission shall be
paid for any free rent period. Colliers International shall be paid pursuant to
an existing agreement with Landlord.

13. Effect of Amendment; Ratification of Lease: Except as modified herein, the
terms and conditions of the Lease shall remain unmodified and continue in full
force and effect. In the event of any conflict between the terms and conditions
of the Lease and this Amendment, the terms and conditions of this Amendment
shall prevail. Landlord and Tenant each hereby ratifies and confirms its
obligations under the Lease, and represents and warrants to the other that, to
its actual knowledge, it has no defenses thereto.

14. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meanings assigned to such terms in the
Lease.

15. Successors and Assigns: Subject to the assignment and subletting provisions
of the Lease, this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective heirs, legal representatives, successors
and assigns.

16. Entire Agreement: This Amendment constitutes the entire understanding of the
parties with respect to the subject matter in this Amendment and all prior
agreements, representations, and understandings between the parties with respect
thereto, whether oral or written, are deemed null, all of the foregoing having
been merged into this Amendment. The parties acknowledge that each party and/or
its counsel have reviewed and revised this Amendment and that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Amendment or any
amendments or exhibits to this Amendment or any document executed and delivered
by either party in connection with this Amendment.

17. Severability: If for any reason any provision of this Amendment shall be
held to be unenforceable, it shall not affect the validity or enforceability of
any other provision of this Amendment.

18. Incorporation: The terms and provisions of the Lease are hereby incorporated
in this Amendment.

[BALANCE OF PAGE BLANK; NEXT PAGE IS SIGNATURE PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

“Landlord” 150 SPEAR STREET, LLC, a Delaware limited liability company By:  
Principal Real Estate Investors, LLC,   a Delaware limited liability company,  
By:  

/s/ Robert T. Klinkner

  Name:  

Robert T. Klinkner

  Its:  

Assistant Managing Director - Asset

   

Management

  By:  

 

  Name:  

 

  Its:  

 

 

“Tenant” FORRESTER RESEARCH, IN., a Delaware corporation By:  

/s/ Michael A. Doyle

Name:   Michael A. Doyle Its:   Chief Financial Officer By:  

/s/ Gail S. Mann

Name:   Gail S. Mann Its:   Chief Legal Officer

**If Tenant is a corporation, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.**

 

5



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN OF THE EXPANSION SPACE

 

LOGO [g652998ex10_31pg06.jpg]

Suite 1050

Approximately 3,476 rsf

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT B

150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA

TENANT WORK LETTER

This Tenant Work Letter (“Tenant Work Letter”) sets forth the terms and
conditions relating to the construction of improvements for the Expansion Space.
All references in this Tenant Work Letter to the “Amendment” shall mean the
relevant portions of the Amendment to which this Tenant Work Letter is attached
as Exhibit B.

SECTION 1

BASE, SHELL AND CORE

Landlord has previously constructed the base, shell and core (i) of the
Expansion Space and (ii) of the floor(s) of the Building on which the Expansion
Space is located (collectively, the “Base, Shell and Core”), and Tenant shall
accept the Base, Shell and Core in its current “As-Is” condition existing as of
the date of the Amendment and the Expansion Space Commencement Date. Except for
the Tenant Improvement Allowance set forth below, Landlord shall not be
obligated to make or pay for any alterations or improvements to the Expansion
Space, the Original Premises, the Building or the Project.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of up
to, but not exceeding Twenty Dollars ($20.00) per rentable square foot of the
Expansion Space (i.e., up to Sixty-nine Thousand Five Hundred Twenty and 00/100
Dollars ($69,520.00), based on 3,476 rentable square feet in the Expansion
Space), for the costs relating to the initial design and construction of
Tenant’s improvements which are permanently affixed to the Expansion Space (the
“Tenant Improvements”), including, without limitation, space planning and
design, construction fees, and architectural and consultant fees; provided,
however, that Landlord shall have no obligation to disburse all or any portion
of the Tenant Improvement Allowance to Tenant unless Tenant makes a request for
disbursement pursuant to the terms and conditions of Section 2.2 below prior to
that date which is twelve (12) months after the Expansion Space Commencement
Date. In no event shall Landlord be obligated to make disbursements pursuant to
this Tenant Work Letter in a total amount which exceeds the Tenant Improvement
Allowance. Tenant shall not be entitled to receive any cash payment or credit
against Rent or otherwise for any portion of the Tenant Improvement Allowance
which is not used to pay for the Tenant Improvement Allowance Items (as such
term is defined below).

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

2.2 Disbursement of the Tenant Improvement Allowance.

2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord, only for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”):

2.2.1.1 payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Tenant Work Letter and payment of the
fees incurred by, and the cost of documents and materials supplied by, Landlord
and Landlord’s consultants in connection with the preparation and review of the
“Construction Drawings,” as that term is defined in Section 3.1 of this Tenant
Work Letter;

2.2.1.2 the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3 the cost of construction of the Tenant Improvements, including, without
limitation, contractors’ fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage;

2.2.1.4 the cost of any changes in the Base, Shell and Core when such changes
are required by the Construction Drawings (including if such changes are due to
the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.1.5 the cost of any changes to the Construction Drawings or Tenant
Improvements required by Code or any other applicable laws;

2.2.1.6 sales and use taxes and Title 24 fees;

2.2.1.7 the “Construction Supervision Fee,” as that term is defined in
Section 4.2.2.2 of this Tenant Work Letter; and

2.2.1.8 all other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

2.2.2 Disbursement of Tenant Improvement Allowance. Subject to Section 2.1
above, during the construction of the Tenant Improvements, Landlord shall make
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows:

2.2.2.1 Disbursements. From time to time during the construction of the Tenant
Improvements (but no more frequently than monthly), Tenant shall deliver to
Landlord: (i) a request for payment of the “Contractor”, as that term is defined
in Section 4.1 below, approved by Tenant, in a form to be provided by Landlord,
showing the schedule, by trade, of percentage of completion of the Tenant
Improvements in the Expansion Space, detailing the portion of the work completed
and the portion not completed, and demonstrating that the relationship between
the cost of the work completed and the cost of the work to be completed complies
with the terms of the “Final Cost Statement”, as that term is defined in
Section 4.2.1 below; (ii) invoices from all of “Tenant’s Agents”, as that term
is defined in Section 4.1.2 below, for labor rendered and materials delivered to
the Expansion Space; (iii) executed conditional mechanic’s lien releases from
all of Tenant’s Agents which shall comply with the applicable provisions of
California Civil Code Section 3262(d); and (iv) each of the general disbursement
items referenced in Section 2.2.2.3 below, and all other information reasonably
requested by Landlord. Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant’s

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

payment request. Within thirty (30) days of Landlord’s receipt of a completed
disbursement request submission, Landlord shall deliver a check to Tenant made
payable to Tenant in payment of the lesser of (A) the amounts so requested by
Tenant, as set forth in this Section 2.2.2.1, above, less a ten percent
(10%) retention (the aggregate amount of such retentions to be known as the
“Final Retention”) and (B) the balance of any remaining available portion of the
Tenant Improvement Allowance (not including the Final Retention), provided that
Landlord does not dispute any request for payment based on non-compliance of any
work with the “Approved Working Drawings”, as that term is defined in
Section 3.4 below, or due to any substandard work. Landlord’s payment of such
amounts shall not be deemed Landlord’s approval or acceptance of the work
furnished or materials supplied as set forth in Tenant’s payment request.

2.2.2.2 Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor shall be
delivered by Landlord to Tenant following the completion of construction of the
Expansion Space, provided that (i) Tenant delivers to Landlord properly executed
and fully unconditional mechanics lien releases in compliance with both
California Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4), and (ii) Landlord has determined that no substandard work
exists which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such other tenant’s leased premises in
the Building, which determination shall be made promptly after the completion of
construction, (iii) Tenant has delivered to Landlord a certificate of occupancy
or permit cards signed off by the City with respect to the Expansion Space;
(iv) Tenant has delivered to the Office of the Building as-built plans and
City-permitted plans for the Tenant Improvements; (v) Tenant has delivered to
the Office of the Building operation manuals and warranties for equipment
included within the Tenant Improvements, if applicable, and (vi) Tenant has
delivered to Landlord each of the general disbursement items referenced in
Section 2.2.2.3 below. The check for the Final Retention shall be delivered by
Landlord to Tenant within thirty (30) days of the satisfaction of the foregoing
conditions.

2.2.2.3 General Disbursement Requirements. In addition to the disbursement
requirements referenced above, Tenant acknowledges and agrees that the following
items are required as a condition to any disbursement of the Tenant Improvement
Allowance:

 

  •   Copy of contract with Tenant’s General Contractor

 

  •   Copy of General Contractor’s certificate of insurance, including
Additional Insured endorsement naming Landlord and Landlord’s property manager
as Additional Insureds

 

  •   General Contractor’s Schedule of Values, showing total contract value

2.2.2.4 Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.

2.3 Standard Tenant Improvement Package. Landlord has established specifications
(the “Building Standard Tenant Improvements”) for the Building standard
components to be used in the construction of the Tenant Improvements in the
Expansion Space. The quality of Tenant Improvements shall be equal to or of
greater quality than the quality of the Building Standard Tenant Improvements,
provided that Landlord may, at Landlord’s option, require the Tenant
Improvements to comply with certain Building Standard Tenant Improvements.
Landlord may make changes to the specifications for the Building Standard Tenant
Improvements from time to time.

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

2.4 Removal of Non Building Standard Tenant Improvements. “Non Standard Tenant
Improvements” shall mean (a) any part of the Tenant Improvements which do not
constitute Building Standard Tenant Improvements, including, but not limited to,
plumbing and millwork; (b) any changes in or additions to the Tenant
Improvements made at the request of Tenant or due to any other act or omission
on the part of Tenant; and (c) a configuration of the Tenant Improvements which
is not usual and customary for normal occupancy. If so directed by Landlord
prior to the end of the Lease Term, Tenant shall pay Landlord the cost to remove
from the Expansion Space any Non Standard Tenant Improvements designated by
Landlord, and shall replace such designated Non Standard Tenant Improvements to
be removed with Building Standard Tenant Improvements. Notwithstanding the
foregoing, in the event that Tenant’s request for approval any Tenant
Improvement shall request a designation by Landlord of any removal obligation in
accordance with the terms hereof, then Landlord shall indicate any such removal
obligation at the time of Landlord’s consent. If Tenant makes such a request and
Landlord shall not indicate in its approval that the applicable Tenant
Improvement will be required to be removed by Tenant, then the applicable Tenant
Improvement will not be required to be removed.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner (the “Architect”) approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction Drawings. Tenant
shall retain the engineering consultants reasonably designated by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, life safety, and
sprinkler work in the Expansion Space. The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings”. All Construction Drawings shall comply with the drawing
format and specifications reasonably determined by Landlord, and shall be
subject to Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed. Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith. Landlord’s review
of the Construction Drawings as set forth in this Section 3, shall be for its
sole purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Expansion Space before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) business days after Landlord’s receipt of
the Final

 

Exhibit B – Page 4



--------------------------------------------------------------------------------

Space Plan for the Expansion Space if the same is unsatisfactory or incomplete
in any respect. If Tenant is so advised, Tenant shall promptly (i) cause the
Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require, and (ii) deliver such revised Final Space Plan
to Landlord.

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Expansion Space,
and cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits for the Tenant Improvements (collectively, the “Final Working
Drawings”), and shall submit the same to Landlord for Landlord’s approval.
Tenant shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings. Landlord shall advise Tenant within five (5) business days
after Landlord’s receipt of the Final Working Drawings for the Expansion Space
if the same is unsatisfactory or incomplete in any respect. If Tenant is so
advised, Tenant shall promptly (i) revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith, and (ii) deliver such revised Final Working Drawings to Landlord.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Expansion Space by Tenant. After approval by Landlord of the
Final Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Expansion
Space and that obtaining the same shall be Tenant’s responsibility; provided,
however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Tenant’s Selection of Contractor and Tenant’s Agents.

4.1.1 The Contractor. A general contractor shall be retained by Tenant to
construct the Tenant Improvements. Such general contractor (“Contractor”) shall
be selected by Tenant from a list of general contractors supplied by Landlord,
and Tenant shall deliver to Landlord notice of its selection of the Contractor
upon such selection. Landlord hereby agrees that TCB Builders, Inc., shall be
the Contractor.

4.1.2 Tenant’s Agents. In connection with the Tenant Improvements, Tenant shall
be permitted to use all architects, engineers, project managers, subcontractors,
mechanics and materialmen and other consultants selected by the Contractor
(together with the Contractor to be known collectively as “Tenant’s Agents”);
provided that, in any event, Tenant must contract with Landlord’s base building
subcontractors for any mechanical, electrical, plumbing, life safety,
structural, heating, ventilation, and air-conditioning work in the Expansion
Space. Tenant shall provide Landlord with a list of Tenant’s Agents prior to
commencement of any construction in the Expansion Space. Tenant’s Agents shall
all be union labor in compliance with the master labor agreements existing
between trade unions and the local

 

Exhibit B – Page 5



--------------------------------------------------------------------------------

chapter of the Associated General Contractors of America and each such Tenant
Agent shall be a reputable, licensed company doing business in San Francisco,
California. Notwithstanding anything to the contrary contained herein, in the
event that Tenant desires access to the Building risers in connection with the
Tenant Improvements, then Tenant shall be required to utilize the services of
Landlord’s designated Building riser management company.

4.2 Construction of Tenant Improvements by Tenant’s Agents.

4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a written
detailed cost breakdown (the “Final Costs Statement”), by trade, of the final
costs to be incurred, or which have been incurred but remain unpaid, as set
forth more particularly in Section 2.2.1.1 through 2.2.1.8 above, in connection
with the design and construction of the Tenant Improvements to be performed by
or at the direction of Tenant or the Contractor, which costs form a basis for
the amount of the Contract, if any (the “Final Costs”). To the extent the Final
Costs exceed the Tenant Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the commencement of construction of the Tenant Improvements), Tenant
shall make payments for such additional costs (the “Over-Allowance Amount”) out
of its own funds, but Tenant shall provide Landlord with the documents described
in Sections 2.2.2.1 (i), (ii), (iii) and (iv) above, for Landlord’s approval,
prior to Tenant paying such costs. The Over-Allowance Amount shall be paid by
Tenant prior to the disbursement by Landlord of any of the then remaining
portion of the Tenant Improvement Allowance. In the event that, after the Final
Costs have been delivered by Landlord to Tenant, the costs relating to the
design and construction of the Tenant Improvements shall change, any additional
costs necessary for such design and construction in excess of the Final Costs
shall, to the extent they exceed the remaining balance of the Tenant Improvement
Allowance, be paid by Tenant prior to the commencement of the construction of
such changes out of its own funds, but Tenant shall continue to provide Landlord
with the documents described in Sections 2.2.2.1 (i), (ii), (iii) and
(iv) above, for Landlord’s approval, prior to Tenant paying such costs.

4.2.2 Tenant’s Agents.

4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Tenant’s and Tenant’s Agents’ construction of the Tenant Improvements
shall comply with the following: (i) the Tenant Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant’s Agents shall not, in any way, unreasonably interfere with,
obstruct, or delay, the work of Landlord’s base building contractor and
subcontractors with respect to the Base, Shell and Core or any other work in the
Building; (iii) Tenant’s Agents shall submit schedules of all work relating to
the Tenant’s Improvements to Contractor and Contractor shall, within five
(5) business days of receipt thereof, inform Tenant’s Agents of any changes
which are necessary thereto, and Tenant’s Agents shall adhere to such corrected
schedule; and (iv) Tenant shall abide by all reasonable rules made by Landlord’s
Building contractor or Landlord’s Building manager with respect to the use of
freight, loading dock and service elevators, storage of materials, coordination
of work with the contractors of other tenants, and any other matter in
connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements.

 

Exhibit B – Page 6



--------------------------------------------------------------------------------

4.2.2.2 Construction Supervision Fee. Tenant shall pay a construction
supervision fee (the “Supervision Fee”) to Landlord in an amount of $150.00 per
hour, which Supervision Fee shall be services relating to the coordination of
the construction of the Tenant Improvements; provided, however, that the total
Supervision Fee shall not exceed two and one half percent (2.5%) of the Final
Costs. In the event the Architect is not licensed in California and Landlord
deems it necessary to review Tenant’s plans and drawings to review code
compliance and permitting issues, then in addition to the Supervision Fee and
other amounts payable by Tenant hereunder, Tenant shall reimburse Landlord for
amounts paid by Landlord for the review of Tenant’s plans and drawings as
referenced in Section 3 above, which amounts shall be charged against the Tenant
Improvement Allowance.

4.2.2.3 Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Expansion Space.

4.2.2.4 Insurance Requirements.

4.2.2.4.1 General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to the Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and in form and with companies as are required
to be carried by Tenant as set forth in the Lease.

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance. In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant’s sole cost and
expense. All policies carried under this Section 4.2.2.4 shall insure Landlord
and Tenant, as their interests may appear, as well as Contractor and Tenant’s
Agents, and shall name as additional insureds Landlord’s Property Manager,
Landlord’s Asset Manager, and all mortgagees and ground lessors of the Building.
All insurance, except Workers’ Compensation, maintained by Tenant’s Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder.
Such insurance shall provide that it is primary insurance as respects the owner
and that any other insurance maintained by owner is excess

 

Exhibit B – Page 7



--------------------------------------------------------------------------------

and noncontributing with the insurance required hereunder. The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Landlord by Tenant under Section 4.2.2.3 of this Tenant Work
Letter.

4.2.3 Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord’s failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved. Any
defects or deviations in, and/or reasonable disapproval by Landlord of, the
Tenant Improvements shall be rectified by Tenant at no expense to Landlord,
provided however, that in the event Landlord reasonably determines that a defect
or deviation exists or reasonably disapproves of any matter in connection with
any portion of the Tenant Improvements and such defect, deviation or matter
might adversely affect the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the Building, the
structure or exterior appearance of the Building or any other tenant’s use of
such other tenant’s leased premises, Landlord may, take such action as Landlord
reasonably deems necessary, at Tenant’s expense and without incurring any
liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord’s satisfaction.

4.2.5 Meetings. Commencing upon the execution of the Amendment, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held in the
Building or at another location designated by Landlord and reasonably acceptable
to Tenant, and Landlord and/or its agents shall receive prior notice of, and
shall have the right to attend, all such meetings, and, upon Landlord’s request,
certain of Tenant’s Agents shall attend such meetings. In addition, minutes
shall be taken at all such meetings, a copy of which minutes shall be promptly
delivered to Landlord. One such meeting each month shall include the review of
Contractor’s current request for payment.

4.3 Notice of Completion; Copy of “As Built” Plans. Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the County
in which the Building is located in accordance with Section 3093 of the Civil
Code of the State of California or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation. If Tenant fails to do so,
Landlord may execute and file the same on behalf of Tenant as Tenant’s agent for
such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, and (C) to deliver to Landlord two (2) computer discs containing the
Approved

 

Exhibit B – Page 8



--------------------------------------------------------------------------------

Working Drawings in AutoCAD format, and (ii) Tenant shall deliver to Landlord
two (2) copies of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the
Expansion Space.

4.4 Coordination by Tenant’s Agents with Landlord. Upon Tenant’s delivery of the
Contract to Landlord under Section 4.2.1 of this Tenant Work Letter, Tenant
shall furnish Landlord with a schedule setting forth the projected date of the
completion of the Tenant Improvements and showing the critical time deadlines
for each phase, item or trade relating to the construction of the Tenant
Improvements.

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Jean Baranowski as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

5.2 Landlord’s Representative. Landlord has designated Jim Osburn as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.

5.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for the preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant of this Tenant Work
Letter (which, for purposes hereof, shall include, without limitation, the
delivery by Tenant to Landlord of any oral or written notice that Tenant does
not intend to occupy the Expansion Space, and/or any other anticipatory breach
of the Lease) or an Event of Default under the Lease has occurred at any time on
or before the substantial completion of the Expansion Space, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease, at law and/or in equity, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Expansion Space
(in which case, Tenant shall be responsible for any delay in the substantial
completion of the Expansion Space caused by such work stoppage), and (ii) all
other obligations of Landlord under the terms of this Tenant Work Letter shall
be forgiven until such time as such default is cured pursuant to the terms of
the Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Expansion Space caused by such inaction by
Landlord). In addition, if the Lease is terminated prior to the Expansion Space
Commencement Date, for any reason due to an Event of Default by Tenant as
described in Section 19.1 of the Lease or under this Tenant Work Letter
(including, without limitation, any anticipatory breach described above in this
Section 5.4), then (A) Tenant shall be liable to Landlord for all damages
available to Landlord pursuant to the Lease and otherwise available to Landlord
at law and/or in equity by reason of a default by Tenant under the Lease or this
Tenant Work Letter (including,

 

Exhibit B – Page 9



--------------------------------------------------------------------------------

without limitation, the remedies available to Landlord pursuant to California
Civil Code Section 1951.2), and (B) Tenant shall pay to Landlord, as Additional
Rent under the Lease, within thirty (30) days of receipt of a statement
therefor, together with reasonable back-up documentation, any and all costs (if
any) incurred by Landlord (including any portion of the Tenant Improvement
Allowance disbursed by Landlord) and not reimbursed or otherwise paid by Tenant
through the date of such termination in connection with the Tenant Improvements
to the extent planned, installed and/or constructed as of such date of
termination, including, but not limited to, any costs related to the removal of
all or any portion of the Tenant Improvements and restoration costs related
thereto. For purposes of calculating the damages available to Landlord under
California Civil Code 1951.2, the Expansion Space Commencement Date shall be
deemed to be the date which the Expansion Space Commencement Date would have
otherwise occurred but for such default by Tenant.

 

Exhibit B – Page 10



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CONFIRMATION OF TERM

CONFIRMATION OF TERM

 

AMENDMENT DATE:                ,         LANDLORD:    150 SPEAR STREET, LLC
TENANT:    FORRESTER RESEARCH, INC. PREMISES:    150 Spear Street, Suite 1050,
San Francisco, California

Pursuant to Section 3 of the above-referenced Amendment, the Expansion Space
Commencement Date shall be                     .

 

“Landlord” 150 SPEAR STREET, LLC, a Delaware limited liability company By:  
Principal Real Estate Investors, LLC,   a Delaware limited liability company,

Its:

 

 

  By:  

 

  Name:  

 

  Its:  

 

  By:  

 

  Name:  

 

  Its:  

 

///signatures continued on next page///

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

///signatures continued from previous page///

 

“Tenant”

FORRESTER RESEARCH, INC.,

a Delaware corporation

By:  

 

Name:  

 

Its:  

 

By:  

 

Name:  

 

Its:  

 

**If Tenant is a corporation, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.**

 

Exhibit C – Page 2